Allowable Subject Matter
Claims 1, 9-10 and 12 have been amended.
Claims 1-12 are allowed as amended 1/11/2021.

Response to Arguments
Applicant’s arguments, see pages 12-13 of the Remarks with respect to the previous rejections under 35 USC 103 have been fully considered and are persuasive.  The previous rejections under 35 USC 103 have been withdrawn.  Please see below for a discussion of the closest available prior art.
Applicant’s arguments, see pages 8-11 of the Remarks with respect to the previous rejections under 35 USC 101 have been fully considered and are persuasive.  The previous rejections under 35 USC 101 have been withdrawn.  Please see below for a discussion on eligibility.

Reasons for Allowance
Claims 1-12 are allowed as amended 1/11/2021.
The following is an examiner’s statement of reasons for allowance: 
Reasons claims are subject matter eligible under 35 USC 101: The 35 USC 101 rejection was withdrawn because the claims do not recite an abstract idea and even if an abstract idea was recited would integrate it into a practical application with reference to the PEG 2019, where the specific control of the sound wave transmitting device in combination with the terminal device and reader devices for detecting information to 
Reasons the 103 rejection is overcome: Independent claims 1-12 disclose a system, product, and method for determining information of a terminal device using a transmitting device, voice sound interface device, and sound wave transmitting device by controlling how the device interact with frequencies, determining id information and creating flow lines for the terminal device in a sales environment.
The closest prior art of record is:
Brice et al. (US 2006/0293968 A1) – which discloses a media enabled shopping cart for point of sale identification. 
Sakurada (US 2015/0117160 A1) – which discloses terminal device and controlling the terminal device based on user positions using sound waves.
Christopher (US 2008/0042836 A1) – which discloses tracking shopping behavior.
Ballis et al. (Comparative evaluation of existing and innovative rail road freight transport terminals, Department of Transportation planning and engineering, National technical university of Athens, Received August 2000, accepted 13 April 2001) – which discloses terminal analysis in rail road freight cars.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 9, and 10.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Specifically the claimed “information processing system comprising: a transmitting device including a voice sound interface device and a . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683